         Case 5:19-cv-00074-MTT Document 31 Filed 11/20/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

YONAH EL,                                     )
                                              )
                                              )
                     Plaintiff,               )
                                              )
              v.                              )   CIVIL ACTION NO. 5:19-CV-74 (MTT)
                                              )
CHRISTOPHER THOMAS LEE,                       )
                                              )
                                              )
                Defendant.                    )
 __________________                           )


                                          ORDER

       In response to the Defendant’s motion for summary judgment, the Plaintiff argues

that the Defendant “decided to use a fake traffic stop to violate the Plaintiff’s Fourth

Amendment rights.” Doc. 28-1 at 3. The stop was “fake” the Plaintiff alleges because in

fact he was not speeding. Id. Rather, the Plaintiff claims, the accusation of speeding

was “a ruse to justify an unlawful stop, search, seizure, and invasion of privacy all in

direct violation of the Fourth Amendment[.] Id. In short, the Plaintiff contends the

Defendant did not have grounds to believe that the plaintiff was speeding.

       Yet the record appears to reflect that a jury convicted the Plaintiff of several

offenses, including speeding. The Plaintiff’s apparent attempt to base his Fourth

Amendment false arrest claim on allegations that he was not speeding and that the

Defendant had no basis to believe that he was speeding arguably would require this

Court to overlook facts decided in another court proceeding and require relitigating

those facts. Wood v. Kesler, 323 F.3d 872, 879-80 (2003). Further, allowing the
         Case 5:19-cv-00074-MTT Document 31 Filed 11/20/20 Page 2 of 2




Plaintiff to argue that he was not speeding would, with a favorable outcome, imply the

invalidity of his previous conviction. See Heck v. Humphrey, 512 U.S. 477, 487 (1994).

       Accordingly, the Defendant shall file a brief by December 11, 2020 addressing

the issue of whether the Plaintiff’s claim is barred by either Heck or the doctrine of

collateral estoppel. The Plaintiff shall file a response within 21 days. Further, the

Defendant shall file a certified copy of the Plaintiff’s convictions at issue.

       In their supplemental briefs, the parties will also address whether the Defendant

had arguable probable cause to stop the Plaintiff.

       SO ORDERED, this 20th day of November, 2020.

                                                    S/ Marc T. Treadwell
                                                    MARC T. TREADWELL, CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




                                              -2-
